DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to a Patent Board Decision entered 05/20/2022.

Claim Status
3.	Claims 1-4 are pending in this application.

Allowable Subject Matter
4.	Claims 1-4 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps for tailoring VOD catalogs by storing a plurality of audiovisual assets in association with a video on demand server; preparing a first video-on-demand catalog facilitating a selection of one or more audiovisual assets from a first group of said audiovisual assets residing on said video on demand server; associating said first video-on-demand catalog with a first entitlement of said first group to view assets from said first group of said audiovisual assets; preparing a second video-on-demand catalog facilitating a selection of one or more audiovisual assets from a second group of said audiovisual assets residing on said video on demand server, said second group of said audiovisual assets being different than said first group of said audiovisual assets; associating said second video-on-demand catalog with a second entitlement of said second group to view assets from said second group of said audiovisual assets; making said first video-on-demand catalog available to a first group of subscribers having said first entitlement; and making said second video-on-demand catalog available to a second group of subscribers, different than said first group of subscribers, and having said second entitlement, wherein said first group and said second group have views of said audiovisual assets limited to said first video-on-demand catalog and said second video- on-demand catalog, respectively, and where said first video-on-demand is not made available to said second group of subscribers…” in Independent Claim 1 to be obvious. 

Claim 3 directed to an apparatus to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426